Exhibit 10.2 Interoffice Communication Elease E. Wright Senior Vice President Corporate Human Resources, RC3A (860) 273-8371 Fax:(860) 560-8721 To William J. Casazza Date July 20, 2000 Subject Special Severance Arrangements This memorandum is to outline special severance arrangements for you.The terms of this memorandum shall supercede and replace that portion of any other document currently in effect which sets forth any special severance or salary continuation benefits arrangement for you.Notwithstanding the provisions in this memorandum, you remain an employee-at-will of Aetna Inc. or one of its subsidiaries or affiliates (“the Company”) and the Company may terminate your employment at any time with or without cause or notice. In the event that a Change in Control (as defined below) occurs prior to March 1, 2002 and that during the two year period following such Change in Control (i) your employment is involuntarily terminated by the Company for any reason other than gross misconduct in the performance of your duties, (ii) you terminate your employment as a result of a reduction made to your base salary (such termination to be made within 30 days of such reduction) or (iii) you terminate your employment as a result of the Company’s relocation of your office 100 miles or more from your then current office (such termination to be made within 30 days of such relocation), you will be entitled to 78 weeks continuation of your cash compensation (calculated for these purposes at 150% of your base salary) in lieu of any severance or salary continuation benefit to which you may otherwise have been entitled and without any duplication of benefits upon delivery to the Company of a release of any employment-related claims in the Company’s customary form.For these purposes, a Change in Control is described in Attachment A and incorporated herein. In the event your employment is involuntarily terminated by the Company (i) for any reason not involving misconduct, and (ii) paragraph 2 above is not applicable, you will be entitled instead to 52 weeks (or, if greater, the number of weeks of salary continuation and severance payable under the Company’s Severance and Salary Continuation Benefits Plan then in effect) continuation of your base salary in lieu of any severance or salary continuation benefit to which you may otherwise be entitled upon delivery to the Company of a release of any employment-related claims in the Company’s customary form. During the period you receive severance payments under either of the arrangements described above, you will be eligible for the same employee benefits, if any, as are provided under the severance plan or program in which you otherwise would have been eligible to participate but for this special arrangement. Page 2 William J. Casazza July 20, Upon the consummation of the Agreement and Plan of Restructuring and Merger among ING
